—In an action pursuant to RPAPL article 15 to establish, inter alia, an easement by prescription and to enjoin the defendants from interfering with the plaintiffs’ use of a private roadway which runs across the defendants’ property, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Jones, J.), entered June 26, 1990, which denied their motion for partial summary judgment in their favor upon their second cause of action.
*600Ordered that the order is affirmed, with costs.
A review of the record indicates that questions of fact exist with respect to the plaintiffs’ claims of an implied easement by dedication or, in the alternative, by necessity (see generally, Tarolli v Westvale Genessee, 6 NY2d 32; Carlo v Lushia, 144 AD2d 211). Accordingly, the Supreme Court properly denied their motion for partial summary judgment upon the second cause of action asserted in the complaint. Mangano, P. J., Kooper, Harwood and Balletta, JJ., concur.